           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKA NSAS
                   JONESBORO DIVIS ION


LISA BRADLEY, Indiv iduall y and on Behal f
of All Others Simila rly Situated                              PLAINTIFF


v.                         No. 3:18-cv-29-DPM


CRITTENDEN COUNTY, ARKA NSAS                                DEFENDANT


                                 ORDER
      The joint motio n to appro ve the settlem ent, NQ 96, is grante d. All
mater ial things consid ered, the propo sed settlem ent is fair, reason able,
and adequ ate. Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,
1353-54 (11th Cir. 1982); Melgar v. OK Foods, 902 F.3d 775, 779
(8th Cir. 2018);   Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027
(8th Cir. 2019). The partie s have made a good-faith comp romis e of
dispu ted overti me comp ensati on issues. In the circum stance s, no
conflict exists in the conte mpora neous agree ment about fees. Melgar,
902 F.3d at 779; Barbee, 927 F.3d at 1027 n.1. It was reach ed as part of a
media tion before Magis trate Judge Harris and reflects a substa ntial
discou nt of the time couns el say they spent on the case. The compl aint
 will be dismi ssed with prejud ice. And the Court will retain jurisd iction
 until year end to enforc e the agreem ent.
So Ordered.



                    D.P. Marshall Jr.
                    United States District Judge




              -2-
